t c memo united_states tax_court terry l worthan petitioner v commissioner of internal revenue respondent docket no filed date william t holman and david m von hartitzsch for petitioner william f castor for respondent memorandum opinion marvel judge petitioner is seeking an award of reasonable_administrative_costs pursuant to sec_7430 and rule 1unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the relevant periods and all rule references are continued background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts is incorporated herein by this reference petitioner resided in oklahoma when he filed his petition during the years at issue petitioner was a managing member of innovative machine tool solutions llc imts imts began doing business in at some point in imts closed and ceased paying wages during january and date petitioner on behalf of imts untimely filed form sec_941 employer’s quarterly federal tax_return for the quarters ending date through date with the returns petitioner voluntarily submitted and respondent accepted tax_payments for those quarters via check by hand delivery to the internal_revenue_service irs office in tulsa oklahoma in letters accompanying the checks petitioner included the following request pursuant to the authority granted by revproc_2002_26 please continued to the tax_court rules_of_practice and procedure monetary amounts have been rounded to the nearest dollar 2during january and date petitioner on behalf of imts also untimely filed forms employer’s annual federal unemployment futa_tax return for the record contains no evidence that petitioner submitted payments with the forms apply the payment to federal income taxes social_security_taxes and medicare taxes withheld from employees’ wages ie the trust_fund_taxes despite petitioner’s request that the irs apply the payments to the trust fund tax4 liabilities the irs in its best interests applied the payments to the non-trust- fund portion of imts’ liabilities respondent subsequently determined that imts had unpaid employment_taxes ie unpaid withholding and fica tax_liabilities with respect to its form sec_941 for the quarters ending date through date and unpaid futa_tax liabilities with respect to its forms for and in date respondent sent imts notice_and_demand for payment with respect to the unpaid employment_taxes in response imts’ 3rev proc sec_3 2002_1_cb_746 provides that if the irs has assessed additional taxes penalties and interest at the time the taxpayer voluntarily tenders a partial payment that is accepted by the service and the taxpayer provides specific written directions as to the application of the payment the service will apply the payment in accordance with those directions see also 808_f2d_411 5th cir cooley v commissioner tcmemo_2012_164 slip op pincite n sec_3102 and sec_3402 require an employer to withhold from an employee’s wages and pay over to the irs both income_tax and the employee’s share of social_security and medicare_tax ie federal_insurance_contributions_act fica tax secs see weber v commissioner t c __ __ slip op pincite date sec_7501 provides that the amount of tax so collected or withheld shall be held to be a special fund in trust for the united_states we use the term trust fund tax to refer to income and fica_taxes imts was required to withhold from employee wages and hold in trust for the united_states see id 132_tc_301 representative william t holman mailed respondent letters and accompanying enclosures including copies of imts’ returns and tax payment checks as well as petitioner’s letters designating the checks as payments for trust_fund_taxes on date revenue_officer hal spannagel contacted mr holman by telephone during the conversation mr holman informed revenue_officer spannagel that petitioner had filed returns for the periods at issue and made payments designated as trust fund only tax_payments pursuant to irs authorities imts had ceased to do business and imts’ assets had been used to pay its outstanding liabilities to the extent possible mr holman requested a copy of imts’ account transcripts for the periods at issue and revenue_officer spannagel agreed to provide the transcripts subsequently on date respondent mailed notices of federal_tax_lien filing and your right to a hearing under sec_6320 to imts respondent advised imts that he had filed notices of federal_tax_lien nftls with respect to imts’ unpaid employment_taxes then totaling dollar_figure 5the parties did not explain or stipulate the meaning of the word authorities the parties’ reference to authorities appears to be a reference to revproc_2002_26 supra on date pursuant to a request of revenue_officer spannagel mr holman mailed him a form 433-b collection information statement for businesses on behalf of imts on date petitioner on behalf of imts timely submitted to respondent a form request for a collection_due_process or equivalent_hearing in the request petitioner stated that the amounts of taxes and penalties assessed were greater than the amounts owed by imts and that imts had paid part of its tax_liability petitioner attached a table listing imts’ payments including the payment_date tax type tax period and amount_paid the table showed that imts made payments totaling dollar_figure and that all of imts’ payments were made to satisfy its unpaid form_941 tax_liabilities on date revenue_officer jay bryce called mr holman during the telephone call revenue_officer bryce informed mr holman that he would be handling the imts matter mr holman informed revenue_officer bryce that imts had filed returns and made designated trust fund only payments that imts had ceased doing business and used its assets to pay its outstanding liabilities to the extent possible and that mr holman had submitted a completed form 433-b on behalf of imts mr holman also informed revenue_officer bryce that he had requested copies of imts’ account transcripts from revenue_officer spannagel but that he had never received them revenue_officer bryce subsequently transmitted to mr holman copies of imts’ account transcripts for the periods at issue at that time mr holman confirmed that the irs had not applied the payments to imts’ trust fund tax_liabilities as petitioner had requested imts’ request for a sec_6320 hearing subsequently was assigned to settlement officer jeffrey l silverhorn on date settlement officer silverhorn held a telephone conference with mr holman during the telephone conference mr holman stated that imts had submitted the form to dispute the irs’ application of imts’ payments mr holman informed settlement officer silverhorn that settlement officer spannagel had indicated that imts’ only recourse would be to submit the form to dispute the irs’ application of the payments petitioner on behalf of imts had specifically designated that the payments be applied to the trust fund portion of imts’ tax_liabilities the irs misapplied the payments and pursuant to internal_revenue_manual pt date if a taxpayer notifies the irs of a misapplication of payments with respect to a_trust fund recovery penalty case an appeals technical employee should prepare an appeals referral inquiry ari and submit the ari to the technical services advisory group with supporting documentation to correct the misapplication mr holman agreed to send settlement officer silverhorn documentation of imts’ payments and copies of the relevant authorities mr holman requested a face-to-face hearing to discuss the matter in the event that settlement officer silverhorn did not direct the irs to correct the misapplication of the payments settlement officer silverhorn agreed to schedule a hearing in date on date settlement officer silverhorn mailed to imts a letter scheduling a hearing for date in the letter settlement officer silverhorn requested verification that imts had paid the trust fund portion of its employment_tax liabilities on date mr holman mailed to settlement officer silverhorn a letter and accompanying enclosures including a spreadsheet of payments made by imts and copies of related checks on or about april and mr holman placed calls to and left messages for settlement officer silverhorn in the messages mr holman inquired as to whether settlement officer silverhorn had received the documentation from imts and whether settlement officer silverhorn needed any further information on date settlement officer silverhorn returned mr holman’s calls and left a message stating that he was considering the information and he would discuss the issue with mr holman at the hearing scheduled for date on that same date mr holman mailed to settlement officer silverhorn a letter stating that he had tried repeatedly to contact settlement officer silverhorn to confirm his receipt of the documentation and inquiring as to whether the information was sufficient to resolve the matter on date mr holman hand-carried to settlement officer silverhorn a letter supporting petitioner’s designation of imts’ payments to the trust fund tax portion of the liabilities on date settlement officer silverhorn sent a request for advice to the irs office_of_chief_counsel settlement officer silverhorn subsequently informed mr holman that he had made the request for advice mr holman requested to participate in any discussion that occurred with the office_of_chief_counsel regarding the payment application matter and settlement officer silverhorn agreed to permit him to participate on date settlement officer silverhorn received an opinion from the office_of_chief_counsel in the opinion the office_of_chief_counsel stated that it concurred with imts’ position that the payments should be applied to the trust fund portion of the employment_tax liabilities on date settlement officer silverhorn mailed to imts a letter advising that the appeals_office had determined that the irs should grant imts’ request to apply certain payments to the trust fund tax_liabilities in the letter settlement officer silverhorn requested that imts sign an enclosed form summary notice_of_determination waiver of right to judicial review of a collection_due_process determination and waiver of suspension of levy action pursuant to the form the determination of the appeals_office was t o apply the various payments made to the trust fund portions of the outstanding liabilities as designated by the taxpayer at the time the payments were remitted to the irs on date mr holman faxed to settlement officer silverhorn a letter acknowledging receipt of his letter dated date in the letter mr holman requested that settlement officer silverhorn provide clarification as to what constituted certain payments as identified in settlement officer silverhorn’s letter and various payments as identified in the form on date settlement officer silverhorn concluded that rather than attempt to obtain petitioner’s signature on the form which he felt did not require any clarification it was appropriate to reapply the payments to imts’ trust fund tax_liabilities and issue a notice_of_determination settlement officer silverhorn contacted the irs compliance division to assist him with reapplying imts’ payments subsequently on date settlement officer silverhorn completed the closing documents and sent them to his manager for approval on date settlement officer silverhorn’s manager gina smith received a telephone message from mr holman in the message mr holman stated that he had been unsuccessful in contacting settlement officer silverhorn to obtain clarification regarding the misapplied payments and that he was willing to advise petitioner to sign the form provided that the appeals_office issued a revised letter stating that all of petitioner’s payments would be applied properly settlement officer silverhorn did not contact mr holman in response to his faxed letter and message subsequently on date settlement officer silverhorn reviewed the relevant account transcripts for imts and ascertained that each payment originally designated a remittance with return had been reapplied and designated a subsequent payment settlement officer silverhorn also ascertained that each payment had been applied as a payment of imts’ trust_fund_taxes he determined that all actions to reallocate the payments to the trust fund tax_liabilities had been completed and accordingly there was no need to conduct another hearing or to secure a signed form settlement officer silverhorn did not contact mr holman regarding his determination on date respondent’s appeals_office issued to imts a notice_of_determination concerning collection action s under sec_6320 and or in the notice_of_determination the appeals_office determined that respondent should apply the various payments that imts made with each form_941 to the trust fund portion of its tax_liabilities the appeals_office sustained respondent’s filing of the nftls because imts had neither satisfied the entire amount of its unpaid employment_tax liabilities nor qualified for withdrawal of the nftls under sec_6323 subsequently on date mr holman on behalf of petitioner mailed a letter to settlement officer silverhorn in the letter petitioner requested reimbursement of administrative costs consisting of dollar_figure in attorney’s fees that petitioner purportedly incurred in connection with his proceedings with the irs respondent did not respond to the request accordingly on date petitioner filed a petition in this court seeking an award of reasonable_administrative_costs sec_301_7430-2 proced admin regs provides that the irs may notify the taxpayer of its decision to grant or deny an award for reasonable continued discussion i introduction sec_7430 allows a taxpayer to recover reasonable_administrative_costs incurred in an administrative_proceeding brought by or against the united_states in connection with the determination collection_or_refund_of_any_tax interest or penalty reasonable_administrative_costs are the reasonable and necessary costs incurred by the taxpayer in connection with the administrative proceedings including administrative fees imposed by the commissioner reasonable fees paid_or_incurred to retain the services of a representative who is licensed to practice_before_the_irs reasonable expenses of expert witnesses and reasonable costs for any study analysis or report that is necessary to the taxpayer’s case sec_7430 sec_301_7430-2 and iii b proced admin regs recoverable costs are limited to costs incurred on or after the administrative_proceeding date see sec_301_7430-3 proced admin regs see also gustafson v commissioner 97_tc_85 to recover administrative costs under sec_7430 the taxpayer must satisfy each of the continued administrative costs if the irs does not respond to the taxpayer’s request within six months after the taxpayer filed the request the taxpayer may consider the irs’ failure to respond as a decision denying an award for reasonable_administrative_costs see id following requirements the taxpayer must not have unreasonably protracted the administrative proceedings see sec_7430 and the taxpayer must have been the prevailing_party in the administrative proceedings see sec_7430 the parties disagree with respect to the following issues whether petitioner incurred the requested costs in an administrative_proceeding whether petitioner incurred the requested costs on or after the administrative_proceeding date and whether petitioner is the prevailing_party for purposes of sec_7430 because we hold that petitioner incurred the requested costs in a collection proceeding and that he incurred all of the costs before the administrative_proceeding date we find that petitioner is barred by sec_301_7430-3 proced admin regs from recovering these costs under sec_7430 accordingly we need not address the remaining issue ii whether petitioner is entitled to recover administrative costs claimed sec_7430 defines the term administrative_proceeding as any procedure or other action before the irs pursuant to sec_301_7430-3 proced admin regs an administrative_proceeding does not include p roceedings in connection with collection actions as defined in paragraph b of this section a collection action includes any_action that the irs takes to collect a tax or any_action a taxpayer takes in response to the irs’ act or failure to act in connection with collection of a tax see sec_301_7430-3 proced admin regs specifically collection actions include actions taken by the irs to collect a tax through the filing of a notice of lien with respect to a taxpayer and actions the taxpayer takes in response to the irs’ filing of a notice of lien see id a collection action includes any_action taken by the internal_revenue_service under chapter of subtitle f to collect a tax see also secs dalton v commissioner tcmemo_2011_136 slip op pincite taxpayers are not permitted to recover costs incurred in connection with the collection_due_process_hearing rev’d on other grounds 682_f3d_149 1st cir acme music co v irs in re 208_br_838 bankr w d pa holding that a ctions of levy under sec_6331 constitute collection actions for purposes of sec_7430 to illustrate the difference between an administrative_proceeding and a collection action sec_301_7430-3 example proced admin regs provides as follows taxpayer e files an individual_income_tax_return showing a balance due no payment is made with the return and the internal_revenue_service assesses the amount shown on the return the internal_revenue_service issues a notice_and_demand for tax pursuant to sec_6303 e contacts the collection_division collection regarding e’s outstanding liability no agreement is reached with respect to the timing of e’s payment and collection issues a notice_of_intent_to_levy pursuant to sec_6331 prior to the levy e enters into an installment_agreement with collection the costs that e incurred in connection with the notice_and_demand were not incurred in an administrative_proceeding but rather in a collection action accordingly e may not recover those costs as reasonable_administrative_costs under sec_7430 and the regulations thereunder we interpret this example to mean that any costs a taxpayer incurs in connection with a notice_and_demand for the payment of tax are costs incurred in a collection action see id accordingly administrative costs incurred in connection with a notice_and_demand for the payment of tax or with a notice_of_federal_tax_lien are not recoverable under sec_7430 see id see also dalton v commissioner slip op pincite h_r conf rept no pincite 1988_3_cb_473 thus with respect to a collection action only reasonable_litigation_costs are recoverable under sec_7430 respondent contends that petitioner incurred the requested administrative costs in connection with a collection action and not in connection with an administrative_proceeding petitioner contends that respondent should not be permitted to characterize the proceeding as a collection action because he attempted to induce respondent to apply the designated tax_payments properly respondent failed to act to correct the misapplication and consequently respondent forced petitioner to seek correction of the misapplication by participating in a proceeding under sec_6330 the record shows petitioner contacted respondent’s collection_division only after he received notice_and_demand for payment the record also shows that petitioner was unable to resolve his dispute with the collection_division timely and that believing that he lacked any other available process to dispute the application of the tax_payments petitioner requested a sec_6320 hearing after respondent filed nftls with respect to the unpaid employment_taxes because petitioner incurred the costs after respondent had issued notice_and_demand for payment and had filed nftls the costs were costs incurred in a collection action not an administrative_proceeding see sec_301_7430-3 example proced admin regs see also dalton v commissioner slip op pincite petitioner pursued an administrative remedy only after respondent had initiated a collection action with respect to the trust_fund_taxes by sending petitioner a notice_and_demand for payment and filing nftls while petitioner argues that respondent forced him to pursue a remedy through a collection action we note that respondent was not required to postpone the filing of the lien notices while petitioner’s administrative appeal conducted by revenue_officer spannagel was pending see eg 453_fedappx_526 5th cir accordingly we find that petitioner may not recover the requested administrative costs because the costs were incurred in connection with a collection action and not in connection with an administrative_proceeding alternatively we note that petitioner is entitled to recover administrative costs incurred only on or after the administrative_proceeding date see sec_301_7430-2 sec_301_7430-3 proced admin regs see also gustafson v commissioner t c pincite a taxpayer may only recover those costs incurred on or after the earlier of i the date of the receipt by the taxpayer of the notice of the decision of the internal_revenue_service office of appeals ii the date of the notice_of_deficiency or iii the date on which the first letter of proposed deficiency which allows the taxpayer an opportunity for administrative review in the internal_revenue_service office of appeals is sent sec_7430 see also sec_301_7430-3 proced admin regs accordingly the 7as part of the internal_revenue_service restructuring and reform act of rra pub_l_no sec_3101 sec_112 stat pincite congress amended sec_7430 to provide that taxpayers also could recover costs incurred on or after the date of the first letter of proposed deficiency see also sec_7430 this amendment was made effective for costs incurred more than days after date the date of enactment of this act rra sec continued administrative_proceeding date with respect to petitioner’s claim was date the date the appeals_office issued the notice_of_determination to petitioner petitioner is seeking to recover administrative costs incurred before the appeals office’s issuance of the notice_of_determination on date petitioner is not entitled to recover the requested administrative costs because he incurred those costs before the administrative_proceeding date on the basis of the record we conclude that petitioner may not recover the requested administrative costs because he incurred those costs in connection with a collection action and not in connection with an administrative_proceeding and because he incurred those costs before the administrative_proceeding date because of our holding we need not decide whether petitioner was the prevailing_party iii conclusion while we are sympathetic to the difficulties petitioner faced in inducing respondent to apply petitioner’s tax_payments properly petitioner has not satisfied continued g stat pincite sec_301_7430-3 proced admin regs has not been updated to reflect this change the requirements of sec_7430 and accordingly we find that petitioner is not entitled to an award of the requested costs we have considered the remaining arguments of both parties for results contrary to those expressed herein and to the extent not discussed above we conclude such arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
